Case: 15-60214      Document: 00513305869         Page: 1    Date Filed: 12/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60214
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 14, 2015
NANCY MURINGI NJOROGE,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 355 605


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Nancy Muringi Njoroge, a native and citizen of Kenya, has petitioned for
review of the decision of the Board of Immigration Appeals (BIA), dismissing
her appeal from the immigration judge’s (IJ) order of removal and conclusion
that she was not entitled to asylum, withholding of deportation, or protection
under the Convention Against Torture (CAT). Njoroge contends that she made
the necessary showing to be eligible for relief.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60214    Document: 00513305869     Page: 2   Date Filed: 12/14/2015


                                 No. 15-60214

      We conclude that Njoroge has abandoned her claims by failing to brief
them sufficiently. Her attorney-prepared brief perfunctorily and generally sets
forth the claims that she seeks to assert on appeal. Njoroge fails to cite to the
record or otherwise discuss pertinent facts, does not apply the relevant legal
standards to the facts of the case, and provides no legal analysis or substantive
discussion of the bases for her claims. Moreover, Njoroge does not contest the
grounds upon which the IJ and the BIA denied her claims and does not address
substantively any specific error committed by the IJ or the BIA. Thus, because
Njoroge has not offered a meaningful factual discussion or legal analysis, she
has effectively waived her claims for relief. See Soadjede v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003) (holding that arguments not briefed are abandoned);
Townsend v. INS, 799 F.2d 179, 182 (5th Cir. 1986); FED. R. APP. P. 28(a)(8)(A).
      Accordingly, Njoroge’s petition for review is DENIED.




                                       2